As filed with the Securities and Exchange Commission on January 6, 2011Registration Statement No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMEMENT UNDER THE SECURITIES ACT OF 1933 TRIO-TECH INTERNATIONAL (Exact Name of Registrant as Specified in Its Charter) California 95-2086631 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 16139 Wyandotte Street, Van Nuys, California (Address of Principal Executive Offices) (Zip Code) (818) 787-7000 (Issuer’s Telephone Number, Including Area Code) 2007 Employee Stock Option Plan 2007 Directors Equity Incentive Plan (Full title of the plans) A. Charles Wilson 16139 Wyandotte Street Van Nuys, California 91406 (Name and address of agent for service) (818) 787-7000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee (3) Common Stock, no par value $ $
